LUMPKIN, Judge:
specially concur.
¶ 1 This is exactly the kind of action anticipated by the original language in Murphy v. State, 2002 OK CR 32, 54 P.3d 556, i.e. “unless the parties enter into a stipulation on this issue at trial or prior to trial ... ”. However, due to the group dynamics often present in the writing of appellate opinions, *893the language was changed to “unless the issue of mental retardation is resolved prior to trial ..Id. at ¶ 32. Had that original language been left in place, the Court would not be facing the issues, arising from confusion created by the less definitive language, that are currently pending. I firmly believe that both defense attorneys and prosecutors will readily recognize those cases where mental retardation is clear and a stipulation should be entered. In those eases raising a question of fact, the issue should and will be determined by a jury, unless waived.